Citation Nr: 0405716	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-00 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).
 

REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]



ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from March 1942 to December 
1945.  He died in December 2000.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Reno, Nevada, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran died in December, 2000.  An autopsy was not 
performed.  The death certificate shows that he died of 
septic shock due to, or as a consequence of, aspiration 
pneumonia and bladder perforation during surgery.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause, were bladder cancer and 
hypothyroidism.

2.  At the time of the veteran's death, service connection 
was in effect for healed hepatitis, evaluated as 
noncompensable, and for hearing loss, evaluated at 20 percent 
from August 15, 1958, and 100 percent disabling from June 9, 
1997.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service 
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 
(2002).

2.  The criteria for entitlement to dependency and indemnity 
compensation benefits under the provision of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that, in October 
1944, he sustained a "cochlear concussion" as a result of a 
nearby shell burst.  He had defective hearing and left ear 
pain, but a November 1944 record indicated improvement could 
be expected with rest.  Hearing was normal bilaterally, by 
whispered voice test, at a December 1945 separation 
examination.

In 1946, the veteran claimed service connection for 
hepatitis, but he did not mention a hearing disorder.  

In August 1958, the veteran claimed entitlement to service 
connection for hearing loss and other disorders.  An October 
1958 RO decision noted the 1944 injury, and that the December 
1945 separation examination found hearing to be within normal 
limits.  Hence, it denied the claim.  The veteran did not 
appeal the decision.  He did submit a medical report from a 
county veterans service office that showed current hearing 
disability.  The medical report, however, did not link the 
current hearing disability to the veteran's military service.

In December 1958, the RO asked the veteran to report 
postservice treatment of ear disorders.  In March 1959, he 
submitted statements from others who knew him indicating that 
his hearing had worsened since he left service.  He also 
replied that he had not had postservice treatment for an ear 
disorder, but that he began buying hearing aids in 1952.

In May 1959, the veteran was afforded a VA otolaryngologic 
examination and VA audiometric testing which showed hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
60
55
NA
NA
LEFT
45
40
35
NA
NA

(In the past, hearing loss, for VA purposes, was based on 
audiometric testing at 500, 1000, and 2000 Hertz.)  Speech 
perception was 64 for the right ear, and 46 for the left.  
Speech discrimination scores were 100 percent in each ear.  
The assessment was bilateral defective hearing, mixed type, 
partially due to old acoustic trauma.  The doctor added that 
the veteran needed hearing aids.

A May 1959 RO decision noted that the veteran gave a history 
of a concussion and contended that service medical records 
"did not" show treatment for a concussion.  The decision 
also noted that the veteran's hearing was normal at 
separation, noted the lack of postservice treatment for 
hearing loss, and denied service connection.

In June 1997, the veteran sought to reopen his claim for 
entitlement to service connection for hearing loss.  He 
submitted a quantity of evidence including:  a page from the 
March 3, 1945, St. Louis Post-Dispatch; Surgeon General 
records; a statement in support of his claim; statements from 
his wife, his sons, and others; records from the company that 
manufactured his hearing aids dating since 1984; and the 
results of private audiometric testing conducted in 1976 and 
1984 by his otolaryngologist.  While it is not clear that the 
private audiometric testing was conducted in accord with VA 
requirements, that conducted in 1976 showed hearing 
thresholds, in decibels, at the following levels:



HERTZ
500
1000
2000
3000
4000
RIGHT
90
75
75
NA
100
LEFT
65
55
50
NA
95

Speech discrimination scores were 92 percent in the right ear 
and 98 percent in the left.  

The 1984 audiometric testing showed hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
85
95
90
100
100
LEFT
70
70
80
95
100

Speech discrimination scores were 52 percent in the right ear 
and 80 percent in the left.

In September 1997, the veteran was afforded VA audiometric 
testing which showed hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
100
100
105
105
105
LEFT
90
85
90
105
105

Speech discrimination scores were 0 percent in each ear.  The 
assessment was bilateral, profound, mixed hearing impairment.

A January 1998 rating decision noted that service connection 
for hearing loss was previously denied by an unappealed 
decision, that new and material evidence was needed to reopen 
the claim.  The decision found that the evidence received was 
not new and material, and the application to reopen the claim 
was denied.

In April 1998, the veteran appealed.  With his notice of 
appeal, he submitted:  detailed statements he prepared; 
statements from friends; a statement from his 
otolaryngologist; a statement from an audiologist; some 
history of his unit obtained from an association of former 
members; and copies of Morning Reports.  The RO found that 
the evidence was at least in equipoise, it resolved doubt in 
the veteran's favor, and in a June 1998 RO decision granted 
service connection for hearing loss.  A 100 percent 
evaluation was assigned effective from June 9, 1997, the date 
the veteran's claim was received.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

In August 1998, the veteran appealed the June 1998 decision.  
He contended that the effective date for service connection 
for hearing loss should be 1958 or 1948.  In December 1998, 
he submitted a statement from his audiologist and his 
Substantive Appeal wherein he requested a hearing before the 
Board.  In his Substantive Appeal, he contended that the May 
1959 RO decision was the product of clear and unmistakable 
error.

In April 1999, the veteran, his audiologist, and his wife, 
appeared with counsel and testified at an RO hearing.  In a 
May 1999 decision, the hearing officer found no clear and 
unmistakable error in the May 1959 RO decision because there 
was then no medical evidence linking the veteran's hearing 
disability to service nor was there evidence of continuity of 
treatment that could have provided the requisite link.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. 
§ 3.303(b) (2003).  Nevertheless, the hearing officer opined 
that service connection could have, and should have, been 
granted on the evidence then of record so, on the basis, 
apparently, of a difference of opinion, he granted an 
effective date for service connection for hearing loss of 
August 15, 1958, the date the veteran's original claim was 
received.

In the absence of a clear and unmistakable error the May 1959 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  
Hence, the Board is at a loss for finding any basis in the 
law supporting the Hearing Officer's May 1999 action granting 
benefits from August 1958.  OPM v. Richmond, 496 U.S. 414, 
424 (1990) (The payment of money from the Federal Treasury is 
limited to those authorized by statute.)  Nevertheless, it is 
apparent that the hearing officer believed, albeit wrongly, 
that benefits could be assigned from August 1958.  Thus, the 
hearing officer found that it was necessary to assign an 
evaluation for hearing loss effective August 15, 1958, under 
the rating criteria in effect at that time.  

Under the provisions of Extension 8-B of the 1945 VA Schedule 
for Rating Disabilities, effective March 23, 1956, hearing 
impairment was divided into six lettered categories, A 
through F, for rating purposes.  Table II of the extension, 
set out in the November 1999 Statement of the Case, was used 
in cases where, as here, pure tone audiometry tests were 
conducted.  This table shows that, according to the May 1959 
VA audiometric test, the veteran's average hearing threshold 
was 40 decibels in the left, or better, ear and 57 decibels 
in the right.  These hearing thresholds equated to category C 
on the left and category D on the right, and that combination 
warranted a 20 percent evaluation in 1958.  Accordingly, the 
hearing officer assigned a 20 percent evaluation effective 
August 15, 1958, with the 100 percent evaluation still 
effective June 9, 1997.  

In September 1999, the veteran appealed the May 1999 
decision.  He contended that the 20 percent evaluation, 
effective August 15, 1958, should be greater.  As indicated 
above, the Statement of the Case was issued in November 1999.

In August 2000, the appellant's attorney, acting then on 
behalf of the veteran, submitted a Substantive Appeal that 
was not timely.  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. 
§ 20.302(b).  Counsel contended that the veteran should have 
been examined in connection with his 1945 claim, but, as 
noted above, the 1946 claim  was a claim of entitlement to 
service connection for hepatitis, not a claim for a hearing 
loss.  Counsel also contended that the hearing officer, in 
assigning the 20 percent evaluation effective August 15, 
1958, disregarded the 1998 statement from the veteran's 
otolaryngologist and the 1999 testimony from his audiologist.  
Notably, neither the 1998 statement nor the 1999 testimony 
could change the results of the May 1959 audiometric testing 
upon which the evaluation effective August 15, 1958, had to 
be based.  

Indeed, the May 1959 rating decision was final in the absence 
of a clear and unmistakable error, and in determining whether 
or not the May 1959 rating decision was so erroneous neither 
the 1998 statement nor the 1999 testimony could be 
considered.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As 
noted by the hearing officer, the absence of postservice 
continuity between 1945 and 1959 precluded a finding of clear 
and unmistakable error.  Again, the Board is at a loss at how 
any monetary benefit could be awarded under law from August 
1958.
 
The veteran died in December 2000, of septic shock due to, or 
as a consequence of, aspiration pneumonia and bladder 
perforation during surgery.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were bladder cancer and hypothyroidism.  He died 
before his appeal reached the Board and, as a matter of law, 
neither a veteran's claim nor his appeal survives his death.  
Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 C.F.R. 
§ 20.1302 (2003).

In December 2000, the appellant, the veteran's surviving 
spouse, claimed entitlement to dependency and indemnity 
compensation.

Under the provisions of 38 U.S.C.A. § 1310, dependency and 
indemnity compensation is awarded if a service-connected 
disability was either the principal or a contributory cause 
of the veteran's death.  See also 38 C.F.R. § 3.312.  A 
principal cause of death is one which, alone or jointly with 
another disorder, was the underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
is one which, though not related to the principal cause, 
contributed substantially or materially or combined with 
other disorders to cause death, or aided or lent assistance 
to the production of death.  Generally, service-connected 
disabilities, or those of a static nature or not materially 
affecting vital organs, would not be held to have contributed 
to death that was due primarily to an unrelated disability.  
Id.

In addition, dependency and indemnity compensation is 
awarded, under the provisions of 38 U.S.C.A. § 1310, if a 
disorder which was either the principal or a contributory 
cause of the veteran's death can be service connected.  That 
is, service connection may be granted, post mortem, for a 
disorder shown to have actually been incurred in service.  If 
the disability thus service connected is shown to have been 
the principal or a contributory cause of death, service 
connection is granted for the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  

Establishing service connection for a disorder that was a 
principal or contributory cause of death requires competent 
evidence of an etiologic relationship between events in 
service, or an injury or disease incurred there, and the 
disorder that was a principal or contributory cause of death.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 ( 1992). 

At the time of the veteran's death, service connection was in 
effect for healed hepatitis and for hearing loss.  Neither 
disorder caused or contributed to his death or was otherwise 
implicated in it.  Accordingly, dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1310 is not warranted.

Under the provisions of 38 U.S.C.A. § 1318, dependency and 
indemnity compensation is awarded, though a veteran's death 
was not due to a service-connected disability, if death was 
not the result of the veteran's willful misconduct, and he 
(1) was continuously rated totally disabled for the 10 years 
immediately preceding death, or (2) was rated totally 
disabled upon separation from service, was continuously so 
rated, and died more than five but less than ten years after 
separation from service, or (3) was entitled to receive, but 
was not receiving, a total-disability rating for the ten 
years immediately preceding death.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a)(2).

Since the veteran was not rated totally disabled upon 
separation from service, and did not have a total-disability 
rating during the ten years preceding his death, dependency 
and indemnity compensation is not warranted under either of 
the first two provisions of section 1318 cited above.

In March and July 2001 letters and at a December 2002 
hearing, counsel asserted that appellant's claim was based on 
the third provision of section 1318, and not on the first two 
provisions or on section 1310.

The interpretation of the law with regard to the third 
provision of section 1318 has undergone recent change.  In 
Green v. Brown, 10 Vet. App. 111, 119 (1997), the United 
States Court of Appeals for Veterans Claims (Court) found 
that the "would-have-been-entitled-to-receive" language 
meant that dependency and indemnity compensation was payable 
if a total-disability rating could have been assigned ten 
years before the veteran's death.  That is, dependency and 
indemnity compensation was payable if the evidence of record, 
ten years prior to the veteran's death, warranted a total-
disability rating even though a claim had not been filed.  
Under Green, and Wingo v. West, 11 Vet. App. 307, 312 (1998), 
VA was required to evaluate the evidence of record, including 
that constructively of record, see Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are deemed to be of 
record when created), to determine whether, hypothetically, a 
total-disability rating could have been assigned then.

After examining the intent of Congress in amending section 
1318 to include the entitled-to-receive language, VA amended 
38 C.F.R. § 3.22 to preclude the hypothetical total-
disability rating created by Green and Wingo.  See 65 Fed. 
Reg. 3388 (Jan. 21, 2000).  The amendment provides as 
follows:

For purposes of this section, "entitled 
to receive" means that at the time of 
death, the veteran had service-connected 
disability rated totally disabling by VA 
but was not receiving compensation 
because: 

(1) VA was paying the compensation 
to the veteran's dependents; 

(2) VA was withholding the 
compensation under authority of 38 
U.S.C. § 5314 to offset an 
indebtedness of the veteran; 

(3) The veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date; 

(4) The veteran had not waived 
retired or retirement pay in order 
to receive compensation; 

(5) VA was withholding payments 
under the provisions of 10 U.S.C. § 
1174(h)(2); 

(6) VA was withholding payments 
because the veteran's whereabouts 
was unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total service-
connected disability rating; or 

(7) VA was withholding payments 
under 38 U.S.C. § 5308 but 
determines that benefits were 
payable under 38 U.S.C. § 5309.

38 C.F.R. § 3.22(b) (2003).

The United States Court of Appeals for the Federal Circuit 
found the 2003 amendment to section 3.22(b) to be a 
reasonable interpretation of the entitled-to-receive language 
of 38 U.S.C.A. § 1318(b).  Nat'l Org. of Veterans' Advocates 
v. Sec'y of Veterans Affairs, 314 F.3d 1373 (2003).

Counsel for the appellant has variously charged that VA 
committed clear and unmistakable error, and that gives rise 
to consideration of paragraph 3 above for none of the other 
provisions seem applicable.  However, clear and unmistakable 
error is a term of art with regard to VA decisions applies 
only to final decisions.  Final RO decisions can generally 
only be changed on the same factual basis by a review of the 
decision by RO personnel designated in 38 C.F.R. § 3.2600 
(2003), or by an appeal to duly constituted appellate 
authorities pursuant to 38 U.S.C.A. § 7105.  See 38 C.F.R. 
§ 3.104(a) (2003).  In the absence of the aforementioned 
review or appeal, final RO decisions can only be changed, on 
the same factual basis, by a finding that the decision was 
the product of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a).

The law on clear and unmistakable error embodies the ancient 
and revered legal principle of res judicata, i.e., a final 
decision on the merits of a claim by an adjudicative body of 
competent jurisdiction is conclusive as to the rights of the 
parties, and constitutes a bar to a subsequent action on the 
same claim by the same parties.  See Russell v. Principi, 
3 Vet. App. 310, 315 (1992).  That is, a party against whom a 
claim has been resolved should not be subject to another 
claim on the same factual basis, and it is not conducive to 
efficient docket management to relitigate the same issues 
between the same parties.  A clear-and-unmistakable-error 
claim is a collateral attack on, not an appeal from, a final 
VA decision.  Crippen v. Brown, 9 Vet. App. 412, 417-8 
(1996).  The principle of res judicata, however, confers on 
final decisions a presumption of validity and, where such 
decisions were not appealed and are collaterally attacked, 
the presumption is very strong.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997).

Russell teaches that the determination of clear and 
unmistakable error must be based on the law that existed at 
the time of the challenged decision and on the evidence then 
of record.  Clear and unmistakable error means that the 
correct facts, as they were known at the time, were not 
considered by the adjudicator, or the law then in effect was 
incorrectly applied.  The error must be undebatable and of a 
sort which, had it not been made, the decision would have 
been manifestly different.  That is, if there is error, but 
it is not of such significance that it would have changed the 
outcome, it is only harmless error and not error that is 
clear and unmistakable.  Disagreement as to how the facts 
should, or could, have been weighed, however, is not clear 
and unmistakable error.  Russell, 3 Vet. App. at 313.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or law which, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not disagree, 
that the result would have been manifestly different but for 
the error.  To raise a claim of clear and unmistakable error, 
the alleged error must be described with some degree of 
specificity and, unless it is clear from the nature of the 
error, persuasive reasons must be proffered that the outcome 
would have been manifestly different had the error not been 
made.  Fugo, 6 Vet. App. at 43-4.

In this case, it is not clear that that any relevant decision 
could be the subject of clear and unmistakable error because, 
since each RO decision was appealed, no decision ever became 
final.  The January 1998 RO decision determined that new and 
material evidence had not been received, and the claim for 
entitlement to service connection for hearing loss was not 
reopened; the veteran appealed.  A June 1998 RO decision 
granted service connection for hearing loss and assigned a 
100 percent evaluation effective the date of receipt of the 
application to reopen; the veteran appealed for an earlier 
effective date for service connection.  The May 1999 hearing 
officer decision assigned, without finding clear and 
unmistakable error in the May 1959 rating decision, a 20 
percent evaluation effective August 15, 1958, the date of 
receipt of the claim for entitlement to service connection 
for hearing loss.  The veteran appealed for an earlier 
effective date for the 100 percent evaluation.  Counsel 
sought to perfect that appeal in August 2000, a date beyond 
the time permitted for perfection of the appeal, but the May 
1999 hearing officer was not final unless and until the RO 
closed the appeal or the Board dismissed it.  See 38 U.S.C.A. 
§ 7105(d)(3).  Finally, the May 1959 rating decision was not 
clearly and unmistakably erroneous in denying service 
connection in the absence of then available evidence, to 
which reasonable minds could not differ, that service 
connection was warranted.  As repeatedly noted above, in May 
1959, there was no medical evidence then available showing a 
continuity of symptoms since service, and there was no 
medical evidence available to the rating board in May 1959 
linking a hearing loss to service.  

None of the other provisions of 38 C.F.R. § 3.22 are 
applicable here, so the veteran was not entitled to receive a 
total-disability rating during the 10 years preceding his 
death.  Accordingly, dependency and indemnity compensation is 
not warranted under the third provision of section 1318 cited 
above.  This is true as a matter of law, and has nothing to 
do with the evidence of record.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Appellant's counsel, the veteran's audiologist and, to a 
lesser extent, his otolaryngologist, argue fervently that VA 
erred and, therefore, some form of recompense, in addition to 
that already awarded, is warranted.

Appellant's counsel, in the veteran's August 2000 Substantive 
Appeal, contended that VA committed clear and unmistakable 
error for failing to examine the veteran in connection with 
his 1946 claim.  That claim was for entitlement to service 
connection for hepatitis, not for hearing loss but, in any 
event, a breach by VA of its duty to assist a claimant is not 
a ground for clear and unmistakable error.  Caffrey v. Brown, 
6 Vet. App. 377, 383-4 (1994).

The first claim for hearing loss was submitted in 1958 and, 
although that claim was denied in 1959 because of the lack of 
medical evidence linking current hearing loss to incidents in 
1944, service connection for hearing loss was subsequently 
granted effective June 9, 1997, the date of receipt of the 
veteran's application to reopen the claim denied in 1959.  
Then, without any apparent legal authority, the May 1999 
hearing officer decision moved the effective date back to 
August 1958, the date of receipt of the veteran's original 
service-connection claim.  The hearing officer then assigned 
a 20 percent evaluation, and it is at this point where 
dispute begins.

Counsel and the veteran's audiologist argue that it was error 
to deny service connection in 1959.  The argument is 
irrelevant at this point because the "error," if any there 
was, was corrected by the May 1999 hearing officer decision 
which granted service connection.  They argue that it was 
error to assign only a 20 percent evaluation, but the 
evidence then of record, i.e., May 1959 VA audiometric 
testing, did not support a higher evaluation.

They contend that a November 1958 private medical report 
submitted on a county veteran's service officer's stationery 
showed that the veteran needed surgery.  Yet that contention 
is not clearly supported by the evidence of record.  The 
referenced report provides only that "it might be worthwhile 
to explore the middle ear with Stapes mobilization in mind.  
The only other alternative is the use of a hearing aid," an 
alternative the veteran said he chose in 1952.  Further, the 
veteran could have had surgery performed by his private 
otolaryngologist or, had he presented for VA otolaryngologic 
treatment, he may well have received it, including VA 
surgery, even though he had not been granted service 
connection.  

Finally, and with regard to VA treatment for disability for 
which service connection has not been granted, benefits are 
payable under the provisions of 38 U.S.C.A. § 1151 for 
disability resulting from faulty VA health care.  However, if 
faulty VA health care results in additional service-connected 
disability, then the assigned evaluation is increased, but 
benefits are not also payable under the provisions of section 
1151.

Counsel and the veteran's audiologist then argue that 1976 
and 1984 audiometric tests showed that the veteran's hearing 
was deteriorating.  While that is true, the results of those 
tests, conducted by the veteran's otolaryngologist, were not 
before VA until he sought to reopen his claim in 1997.  The 
question then becomes whether those tests can be used to 
establish an earlier effective date for the 100 percent 
evaluation.  They cannot.  Under the rating criteria then in 
effect, the 1976 test would not have warranted more than a 30 
percent evaluation.  38 C.F.R. § 4.85 (1976).  Under the 
rating criteria then in effect, the 1984 test would not have 
warranted more than a 40 percent evaluation.  38 C.F.R. 
§ 4.85 (1984).

The Board considered the application to this case of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate the claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  However, 
there are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  Where there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129 (2002).  This is one of those 
cases.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1310 is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



